PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/329,159
Filing Date: 27 Feb 2019
Appellant(s): TUNCA, Ercan



__________________
Ian R. Blum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 31st 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 9th 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

Claims 22-23, 29-30, and 35 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 22 and 23 fail to recite a technical feature to further limit their parent claim, claim 18. Same rationale applied to claims 29-30.
A first finger or a second finger of a user is simply not a technical feature. Particularly, no applicant can patent a human body part under the current US patent law.
Newly added claim 35 merely recites a description without any technical elements.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 18-34 are rejected under 35 U.S.C. §103 as being unpatentable over Litwiller (US 2003/0234824), hereinafter Litwiller, and further in view of Magee et al. (US 9,235,967), Magee.
Claim 18
“A method for preselecting and/or selecting at least one of a menu, a submenu, a function, and a function value of an electronic device, comprising” Litwiller [0010] discloses “the software monitoring the touch inputs made to the touch screen display is to be modified by one skilled in the art so that the grid element being touched initiates a two step process … The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”:

“displaying the at least one of the menu, the submenu, the function, and the function value on a touchpad, wherein the displayed at least one of the menu, the submenu, the function, and the function value on the touchpad” Litwiller [0010] discloses “the software monitoring the touch inputs made to the touch screen display is to be modified by one skilled in the art so that the grid element being touched initiates a two step process … The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”;

“receiving by a computer processor configured as a controller of the electronic device an input in response to touching a touchpad of the electronic device with a first body part to at least one of preselect and select the menu, the submenu, the function, or the function value” Magee col.78 lines 1-18 discloses “[t]he number and/or sequence of fingers 731 contacting the input surface 730 provides an input corresponding to the second character of the PIN. … the terminal processor 702 generates a verbal output of the character to the audio output port 754. … Verbal outputs may instruct the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”;

“activating an audible feedback by a controller of the electronic device in response to an input from an additional simultaneous touch of the touchpad at any point with a second body part” Magee col.5 lines 15-18 discloses “the auxiliary display may serve as a touchpad input device. … the user through contact with the input col.85 lines 56-59 discloses “letter, numbers, words, characters or other values may be input via a series of single or multiple finger contacts with the input surface of the display”;
	The “simultaneous touch” is not described in the Specification of the present invention; accordingly, the feature “an additional simultaneous touch” is construed and cited as “a series of single or multiple finger” inputs on the touch screen;

“outputting the audible feedback for the at least one of preselected and selected menu, submenu, function value, or function of the electronic device” Litwiller [0007] discloses “the software monitoring which row/column areas of the touch screen’s display grid have been touch by the user in response to a menu option selection is toggled to initiate a two step process wherein upon a user making a first touch of an active grid menu option on the touch screen display audible feedback is provided indicating to the user the nature of the particular menu option just selected”.

Litwiller and Magee disclose analogous art. However, Litwiller does not spell out the “first and second body part” as recited above. It is disclosed in Magee. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Magee into Litwiller to enhance its multi-step selections functions.

Claim 19
“applying and dragging of a third body part to alter a preselected or selected function value” Magee col.85 lines 18-30 discloses “a user may touch the input surface and slide or drag his finger along the input surface … As the user drags his finger, verbal outputs corresponding to sequential numerical characters may be resolved through operation of at least one processor and signals corresponding thereto outputted to the audio port”.
Claim 20
“wherein each of the menu, the submenu, the function, and the function value is associated with a respective position on the touchpad” Litwiller [0010] discloses “[t]he first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”.

Claim 21
“wherein each of the menu, the submenu, the function, and the function value is preselectable and/or selectable by a touch of the associated position” Litwiller [0010] discloses “[t]he first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”.

Claim 22
“wherein the first body part is a first finger” Magee col.78 lines 1-18 discloses “the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”.

Claim 23
“wherein the second body part is a second finger” Magee col.78 lines 1-18 discloses “the user to touch the
input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”. 

Claim 24
“wherein the first and second fingers touch the touchpad adjacently” Magee col.78 lines 1-18 discloses “the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”. 

Claim 25
Claim 25 is rejected for the similar rationale given for claim 18.

Claim 26
“wherein the applying and dragging of a third body part is usable to alter a function value” Magee col.85 lines 18-30 discloses “a user may touch the input surface and slide or drag his finger along the input surface … As the user drags his finger, verbal outputs corresponding to sequential numerical characters may be resolved through operation of at least one processor and signals corresponding thereto outputted to the audio port”. Claim 26 recites a negative limitation that does not carry any patent weight because it is unclear if the “dragging” is an intentional act without accuracy or the “dragging” is simply a random act without any expected result. 

Claims 27-31
Claims 27-31 are rejected for the similar rationale given for claims 20-24 respectively.

Claim 32
“wherein the touchpad has a capacitive, inductive, resistive, or optical touch detection” Magee col.42,
lines 34-47 discloses “other embodiments covers may implement electro-optic features to control the point of view from which user inputs can be detected. … In still other embodiments electro-optic properties such as providing a polarizing effect or Fresnel lens effect may be achieved to limit observation of the keys to a field of view of the user”.

Claim 33
“wherein the touchpad is a touchscreen” Magee col.3, lines 41-42 discloses “touch screen display”.

Claim 34
“wherein the touchscreen has an electro-optical display” Magee col.42, lines 34-47 discloses “other embodiments covers may implement electro-optic features to control the point of view from which user 

Claim 35
“wherein during any given display configuration, the at least one of the menu, the submenu, the function, and the function value is presented at a same position” Litwiller [0010] discloses “the software monitoring the touch inputs made to the touch screen display is to be modified by one skilled in the art so that the grid element being touched initiates a two step process … The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”.

(2) Response to Argument

Claim Rejections - 35 USC § 112

Claims 23-23 & 29-30	Appellant argues that “claim 18 recites a body part, which is not necessarily a finger. Claims 22 and 23 recite a finger, thus limiting claim 18. The same rationale applies to claims 29 and 30.” Said argument is not persuasive because a body part is not patentable, which has nothing to do with whether a body part is claimed in claim 18 or not.

	Claim 35	Appellant argues that “[c]laim 35 further limits the method because it requires the presentation of the menu, the submenu, the function, and the function value at a same position.” Said argument is not persuasive because the “display configuration, the at least of the menu, the submenu….” feature is already recited in claim 18, “displaying the at least one of the menu, the submenu….”.

Claim Rejections - 35 USC § 103

	Appellant argues that “the disclosed and claimed system and method requires two simultaneous touches. In contrast, Litwiller utilizes two consecutive touches. Nothing in Litwiller provides for distinguishing two simultaneous touches…. Litwiller fails to teach or suggest each and every claim feature.” Said argument is not persuasive because, as indicated in the prior Office action, the “simultaneous touches” is not described in the Specification of the present invention, it is unclear if the “simultaneous touches” is actually a well-known “two finger” swipe? Accordingly, “a series of single or multiple fingers” is cited in rejecting said feature, either consecutive or concurrent touches on the touch screen.

	Appellant further argues that “the disclosed and claimed system has two simultaneous touches. In contrast, Litwiller utilizes two consecutive touches.” Said argument is not persuasive and does not correctly states the current pending claim recitation. There is no “two” simultaneous touches recited in the pending claims. In fact, “an additional simultaneous touch” with a “second” body part is recited in claim 18, which indicates two body parts. One body part performs a first touch and another body part performs a second touch. Most of all, the second body part as an “additional” touch clearly indicates two consecutive touches performed, as appellant argued for the Litwiller disclosure.

	Still further, appellant argues that “[m]odifying Litwiller to function as disclosed and claimed in the present invention would destroy its functionality because it would be impossible to activate a function based on an additional touch of the touchpad at any point with a second body part because the second touch would announce the menu item at the point touched by the second body part.” Said argument is not persuasive because it is not clearly written. It is unclear why it would be impossible to activate a menu item function once the menu item is announced?

Magee reference, appellant argues that “[t]he addition of Magee cannot be used to modify Litwiller and Magee fails to disclose the proposition for which it is cited….. the device instructs the user to touch the touchpad, the user touching the touchpad does not activate the audible feedback.” Said argument is not persuasive because the “audible feedback” is disclosed in Litwiller, and Magee is cited for the “select the menu, the submenu, the function, or the function value”. Most of all, there is no evidence showing that “[n]either of the references would lead an inventor down an errant path or discourage using the combination” of Litwiller and Magee. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Ruay Ho/Primary Patent Examiner, Art Unit 2175
                                                                                                                                                                                                       
Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.